                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

Clarissa Riddle, et al.,                        )
                                                )
                Plaintiffs,                     )
                                                )
        v.                                      )             Case No: 18 CV 50284
                                                )
Michael Oliver, et al.,                         )
                                                )
                Defendants.                     )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [39] from the magistrate judge that this
court grant defendant Burt’s motion to vacate the entry of default [37]. Accordingly, there being
no written objection to the magistrate judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court having reviewed the record and
the R&R, the court accepts the R&R.


Date: 3/11/2019                                     ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
